[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                       JUNE 5, 2008
                                                    THOMAS K. KAHN
                              No. 07-14354
                                                         CLERK
                           Non-Argument Calendar
                         ________________________

                      D. C. Docket No. 05-00045-CR-1-1

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

NATHAN PARKER,

                                                      Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                                (June 5, 2008)

Before TJOFLAT, ANDERSON and PRYOR, Circuit Judges.

PER CURIAM:

     On October 19, 2005, a Northern District of Georgia grand jury returned a
forty-nine count indictment against Nathan Parker and eleven others.1 The

indictment was the culmination of an investigation into a scheme to commit

mortgage fraud by (1) purchasing houses, inflating their value through bogus

appraisals, and selling them to straw buyers, and (2) brokering or participating in

the sale of property at an inflated value, which, in turn, gave the defendants

inflated profits. The defendants executed their scheme by using false documents

and presenting lending institutions false information to induce them to make loans

to the buyers, many of whom were straw buyers. Parker used his position as a loan

officer with a mortgage company located in metropolitan Atlanta to make the

scheme work.

       On April 13, 2007, Parker, having entered into a plea agreement with the

Government, pled guilty to the Count Three conspiracy offense and the Counts

Five and Thirteen wire fraud offenses. The district court sentenced Parker on

August 24, 2007, to prison terms of 60 months on Count Three, 55 months on

Count Five, to run consecutively to the Count Three term, and 55 months on Count

Thirteen, to run concurrently with the Count Five term.


       1
          Counts One through Four charged the defendants with conspiracy to commit mail
fraud, wire fraud, bank fraud, fraudulent use of social security numbers, and money laundering.
Counts Five through Fifteen alleged wire fraud offenses; Counts Sixteen through Twenty-Eight
alleged mail fraud offenses; Counts Twenty-Nine through Thirty-Two alleged bank fraud
offenses; Counts Thirty-Three through Thirty-Eight alleged fraudulent use of social security
numbers; and Counts Thirty-Nine through Forty-Nine alleged money laundering.

                                                2
      Parker now appeals his sentences, claiming that the Government breached

the plea agreement at sentencing by recommending that the court impose sentences

above the bottom of the Guidelines sentence range. The breach occurred in two

ways: (1) the Government improperly informed the court that it was not bound by

the plea agreement because Parker had breached the agreement, and (2) the

Government recommended a sentence at the “low end” of the Guidelines sentence

range, rather than the “lowest end” as provided in the plea agreement.

      Parker did not bring these points to the district court’s attention at

sentencing. Therefore, absent plain error, we will not disturb his sentences.

United States v. De La Garza, 516 F.3d 1266, 1269 (11th Cir. 2008). To establish

plain error, Parker must convince us that (1) error occurred, (2) that was plain,

(3) that affected his substantial rights, and (4) that seriously affected the fairness,

integrity, or public reputation of the judicial proceeding. In most cases, for an

error to affect the defendant’s substantial rights, the error had to have been

prejudicial. That is, the error must have affected the outcome of the sentencing

proceeding. Id.

      “The government is bound by any material promises it makes to a defendant

as part of a plea agreement that induces the defendant to plead guilty.

Furthermore, whether the government violated the agreement is judged according



                                            3
to the defendant’s reasonable understanding at the time he entered his plea.”

United States v. Taylor, 77 F.3d 368, 370 (11th Cir. 1996) (citations and quotations

omitted).

      Where we conclude that the government breached the plea agreement by

making an improper recommendation at sentencing, we can “leave the guilty plea

intact and remand the case for resentencing before a different judge,” or permit the

defendant to withdraw the plea. Taylor, 77 F.3d at 371-72.

      The Government did not breach the plea agreement in this case; hence, no

error, much less plain error, occurred. The agreement did not forbid the

Government from informing the district court that, in the Government’s view,

Parker had violated the terms of the agreement and consequently had released the

Government from its obligation as to make the sentencing recommendation Parker

says the agreement called for. Moreover, a sentence package at the “low end” of

the Guidelines sentence range is synonymous with one at the “lowest end” of the

range, or the “bottom” of the range. Put another way, the “low end” of the

Guidelines sentence range is simply the lowest possible sentence within that range.

See, e.g., United States v. Agbai, 497 F.3d 1226, 1230 (11th Cir. 2007); United

States v. Orisnord, 483 F.3d 1169, 1183 (11th Cir.), cert. denied, 128 S. Ct. 673

(2007); United States v. Thomas, 446 F.3d 1348, 1356 (11th Cir. 2006).



                                          4
Parker’s sentences are, accordingly,

AFFIRMED.




                                   5